DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  Clause (e) is repeated in describing the method.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pavani (US Patent Pub. No. 2016/0123897 A1) and further in view of Shibuya (US Patent Pub. No. 8437534 B2). 

Regarding claims 1, Pavani teaches a method of analyzing an image comprising: selecting a computer vision parameter for an image feature identification process (27, para. [0036], Pavani teaches configuring different imaging settings to design the image sensor) wherein the image feature identification process identifies at least one feature in the image when using the computer vision parameter (28, para [0036], Pavani teaches using configured image sensors to capture an image from an area of interest); segmenting the image into a region of interest T and a background region B (29, para. [0036], Pavani teaches a manner of separating feature pixels from background pixels for further processing); and calculating a set of statistical values about the region of interest T of the image (30, 31, para. [0036], Pavani uses spread function models to analyze pixels which produce estimates of feature characterization). 

Pavani does not teach a method for classifying the image based on computer vision parameters as either a defect containing image or a defect free image. 

Shibuya is also in the field of image inspection and discloses a system for classifying defects. Within this, Shibuya teaches a method for classifying an image based on both the computer vision parameter and the set of statistical values (S172-S174, S1725, Col. [17] lines 1-6, Shibuya teaches a method for choosing a classify condition containing instruction models to analyze defect feature data) as one of either: a defect containing image or a defect free image (S176, S177, Col [4] lines 1-24, Col [6] lines 35-40, Shibuya teaches several classification algorithms using binary tree structure, the first being to evaluate inspection image to identify if defect is present; since Shibuya is characterizing defect presence, one of ordinary skill in the art would interpret that “a defect containing image” is read on with Shibuya).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pavani by adding a post processing defect classification algorithm that is taught by Shibuya, to make the invention that captures images of an object to inspect the objects for defects (Pavani) using a classification of defect inspection (Shibuya); thus, one of ordinary skill in the art would be motivated to combine the references since defect classification of the rule based type has a problem that it is difficult to set the classifying conditions manually if feature kinds have increased (Shibuya, Col [2] lines 28-30). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding claim 2, Pavani in view of Shibuya teaches a defect detection system using image processing. Shibuya further teaches the method, wherein the image is of a portion of an imprinted film on substrate (Col [1], the apparatus of Shibuya is used for wafer inspection which includes thin film on substrate). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pavani to include a wafer accommodating apparatus that is taught by Shibuya to make the invention that inspects object defects in thin film devices using image processing; thus, one of ordinary skill in the art would be motivated to combine the references since thin film devices such as semiconductor wafer are highly susceptible to minute pattern defects and dust particles during manufacturing (Shibuya, Col. [1] lines 1-4, 22-18). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding claim 4, Pavani in view of Shibuya teaches a defect detection system using image processing. Shibuya further teaches the method, wherein classifying the images makes use of an artificial intelligence model (S173, Col. [7], the classifying method uses a binary tree structure as AI decision model) that uses: the computer vision parameter and set of statistical values as inputs for classification (S171, S172, S176, Col. [17], Shibuya teaches that classify condition is set by learning algorithm); and uses a set of input images that have been previously classified for training the artificial intelligence model (Col. [7], feature detection unit compares extracted detected image to previously used reference image). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pavani by adding a post processing defect classification algorithm that is taught by Shibuya, to make the invention that captures images of an object to inspect the objects for defects (Pavani) using an AI classification of defect inspection (Shibuya); thus, one of ordinary skill in the art would be motivated to combine the references since defect classification of the rule based type has a problem that it is difficult to set the classifying conditions manually if feature kinds have increased (Shibuya, Col [2] lines 28-30). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 5, Pavani in view of Shibuya teaches a defect detection system using image processing. Shibuya further teaches the method, wherein the artificial intelligence model is a random forest model (Col. [19], Random forest models employ binary decision structures which is the model taught by Shibuya).  

Therefore, it would have been obvious to one of ordinary skill in the art to combine the references (see rationale for obviousness as applied to claim 4).

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 15, Pavani teaches a system comprising: a processor (48); a memory containing instructions (49, para. [0040], Pavani teaches that software is stored as series of instructions on computer readable medium i.e. RAM) that, when executed by the processor, cause the processor to perform operations comprising: selecting a computer vision parameter for an image feature identification process (27, para. [0036], Pavani teaches configuring different imaging settings to design the image sensor) wherein the image feature identification process identifies at least one feature in the image when using the computer vision parameter (28, para [0036], Pavani teaches using configured image sensors to capture an image from an area of interest); segmenting the image into a region of interest T and a background region B (29, para. [0036], Pavani teaches a manner of separating feature pixels from background pixels for further processing); and calculating a set of statistical values about the region of interest T of the image (30, 31, para. [0036], Pavani uses spread function models to analyze pixels which produce estimates of feature characterization). 

Pavani does not teach a method for classifying the image based on computer vision parameters as either a defect containing image or a defect free image. 

Shibuya is also in the field of image inspection and discloses a system for classifying defects. Within this, Shibuya teaches a method for classifying an image based on both the computer vision parameter and the set of statistical values (S172-S174, S1725, Col. [17] lines 1-6, Shibuya teaches a method for choosing a classify condition containing instruction models to analyze defect feature data) as one of either: a defect containing image or a defect free image (S176, S177, Col [4] lines 1-24, Col [6] lines 35-40, Shibuya teaches several classification algorithms using binary tree structure, the first being to evaluate inspection image to identify if defect is present; since Shibuya is characterizing defect presence, one of ordinary skill in the art would interpret that “a defect containing image” is read on with Shibuya).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pavani by adding a post processing defect classification algorithm that is taught by Shibuya, to make the invention that captures images of an object to inspect the objects for defects (Pavani) using a classification of defect inspection (Shibuya); thus, one of ordinary skill in the art would be motivated to combine the references since defect classification of the rule based type has a problem that it is difficult to set the classifying conditions manually if feature kinds have increased (Shibuya, Col [2] lines 28-30). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pavani in view of Shibuya, and further in view of Fang (US Patent Pub. No. 2019/0333205).

Regarding claim 3, Pavani in view of Shibuya teaches a defect detection system using image processing and a classifying method. 

Pavani in view of Shibuya does not explicitly disclose a classification method that identifies several types including extrusion and non-fill type image defects.

For this aspect of the claim we refer to Fang who is also in the field of image processing and defect classification. Fang expands on the method according to claim 1, wherein the defect containing image is further classified as one of: an extrusion type image containing a representation of at least one extrusion defect; a non-fill type image containing a representation of at least one non-fill defect; and a mixed type image containing representations of the at least one non-fill defect and the at least one (820-840, para. [0035], the examiner interprets that the claim states “further classified as one of” meaning that only one limitation needs to be found; therefore the cited reference anticipates the claim by disclosing defect knowledge which contains information related to various types of defects including extrusion defects and void defects, and combinations thereof). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pavani in view of Shibuya, to incorporate the classification method of Fang, to make the inspection apparatus that analyzes defects via image processing and groups like objects by feature type; thus one of ordinary skill in the art would be motivated to combine the references since this would allow for automatic defect classification to group like objects by type, and thereby expedite the identification process (Fang, para. [0003]). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pavani in view of Shibuya, and further in view of Pai (US Patent Pub. No. US 2008/0013822 A1).

Regarding claim 7, Pavani in view of Shibuya teaches the defect detection system via image processing. 

Pavani in view of Shibuya does not teach the method of using edge detection algorithms. 

The examiner therefore refers to Pai who is also in the art of semiconductor inspection using image processing. They teach a method wherein the image feature identification process (240) includes a Canny edge detection process (310, 320, [0057], Pai teaches analysis using Canny edge detector) and (320, para. [0057], Pai uses edge detection with upper and lower gradient thresholds).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pavani in view of Shibuya, to incorporate the edge detection method as taught by Pai, to make the inspection apparatus that analyzes defects via image processing using Canny edge detection as a computer parameter; thus, one having ordinary skill in the art would be motivated to combine the references as this would allow the invention to effectively perform wafer edge inspection for defect characteristics (Pai, para. [0007]).

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 10, Pavani in view of Shibuya teaches the defect inspection apparatus using image processing. 

Pavani in view of Shibuya does not teach the method of grouping features as marks, straight edges, and curved edges. 

The examiner refers to Pai who is also in the field of art of defect inspection via image processing. They teach the method comprising: before segmenting the image, receiving information about the image identifying a type of feature that is in the region of interest T (310, 320, para. [0057], edge segment data is generated corresponding to feature to be located); wherein the type of features is selected from a group consisting of: a mark; a straight edge, and a curved edge (para. [0058] [0060], edge segment profiles are determined and can be segmented accordingly; iterative curve fitting processes are subsequently used to determine additional segment groupings). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pavani in view of Shibuya, to incorporate the feature grouping method as taught by Pai to make the inspection apparatus that analyzes defects via image processing by first selecting a defect characterized by one of several groups; thus one of ordinary skill in the art would be motivated to combine the references as this would improve the inspection systems necessary to solve the demand for faster, more reliable, and higher performing semiconductors (Pai, para. [0003]).
 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Patent Pub. No. 2020/0238248 A1) in view of Allen (US Patent Pub. No. US 209/0096057 A1).

Regarding claim 13, Mitchell teaches a method of generating process parameters for an imprinting process comprising: imprinting a plurality of films on one or more substrates with a set of imprinting parameters (120, para. [0112], Mitchell teaches that instructions are generated with respect to substrate to generate structure), and obtaining a set of images of the plurality of films (130, 140, para. [0113], Mitches teaches that printed structures are acquired via camera for later evaluation). Prior to final printing, Mitchell discloses a method for determining whether imprinted films meet the quality goal (140, para. [0114], Mitchell teaches that parameters indicative of quality are evaluated) which is then used to determine new printing parameters if imprinted films do not meet quality goal (170. para [0117] [0120], Mitchell teaches that outcomes are used to select corrective actions to improve quality of structure, prior to final printing). 

Mitchell does not teach the classification method for determining whether films meet quality goal. 

For this aspect of the disclosure, we refer to Allen who is in the art of object inspection systems which detect presence of defects. Allen discloses a method for generating a set of classifications (4020, 4024, Allen teaches that defect regions of interest are classified and grouped) of the imprinted films by analyzing their set of images (4010, Allen teaches that scanned images are processed to find defect regions of interest) and determining if the set of classifications of the imprinted films meet the quality goal (para. [0400] [0401], Allen teaches that the inspected area is mapped for generating quality reports indicative of present defects). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell, to incorporate the clustering analysis method that is taught by Allen, to make the invention that manufactures microarrays and insures their quality by classifying and evaluating like features; thus, one having ordinary skill in the art would be motivated to combine the references since this would increase the probability of outputting high quality films (para. [0003], Allen).

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 14, Mitchell in view of Allen teaches the manufacturing device that continuously corrects for defects. Mitchell further teaches the method, comprising: imprinting a plurality of production films on a plurality of production substrates with a set of production imprinting parameters; and processing the plurality of production substrates to produce a plurality of the articles (170, [0055] [0065], system is designed to continuously output microarray structures onto a substrate according to input parameters, while continuously analyzing quality defects).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the references (see rationale for obviousness as applied to claim 13).  

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pavani in view of Shibuya, and further in view of Mitchell (US Patent Pub. No. 2020/0238248 A1).

Regarding claim 16, Pavani in view of Shibuya teaches the defect inspection apparatus via image processing.

Pavani in view of Shibuya does not teach the method wherein the image of the imprinted film is derived from a nanolithography system. 

For this aspect of the claim, the examiner refers to Mitchell who is also in the art of defect inspection. They teach a method wherein the image is of a portion of an imprinted film (130, Mitchell teaches that initial image is obtained of printed structure) further comprising: a nanoimprint lithography system configured to form the imprinted film on a substrate (para. [0056], Mitchell teaches that first camera is used to obtain image of the substrate and based on the acquired image, instructions are continued or amended for subsequent print). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pavani in view of Shibuya, to incorporate the printing capabilities of Mitchell, to make the invention that analyzes and identifies defects via image processing and subsequently outputs the imprinted film on a substrate; thus, one of ordinary Mitchell, para. [0010]). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 17, Shibuya in view of Pavani teaches the defect inspection apparatus via image processing, and Mitchell teaches corrective print manufacturing using defect identification. Mitchell further teaches the system, wherein imprinting parameters used by the nanoimprint lithography system to produce a production imprinted film on a plurality of production substrates is based on the classification of the image (para. [0019] [0020], Mitchell teaches that identified printing defects are classified to inform corrective action to improve quality of subsequently printed structures). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the references (see rationale for obviousness as applied to claim 16). 

Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 6, 8, 9, 11, and 12
Regarding claim 6, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the formulas selected to inform statistical values of selected defects. 

In regards to claims 8 and 9, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the steps (a) –(c) of selecting computer vision parameters. 

In regards to claims 11 and 12, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the method of estimating feature locations consisting of a straight edge, a rectangle, a corner, and a sigmoid curve. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Susnjara et al. (Patent Pub. No. 2020/0147876 A1) teaches a method for fabricating components via additive manufacturing techniques focusing on defect analysis. 

Gleason et al. (Patent Pub. No. 6,456,899 B1) teaches the method for automatic detection of defects during fabrication of semiconductor wafers using classification methods. 

Brauer (Patent Pub. No. 10,713,534 B2) teaches the method for training a learning based defect classifier which includes identifying defects of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oneal Mistry can be reached on at extension -64912.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664